DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
	Response to Amendment
This Office action is in response to the applicant’s communication filed 10/12/2021.
Status of the claims:
Claims 1 – 5, 11 – 15, and 24 - 43 are pending in the application.
Claims 26 - 29 are withdrawn

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 13 – 15, 24 – 25, 30 – 34, and 36 – 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zucker (US 20190151067 A1), and further in view of Strye (US 20090299449 A1).
Regarding claim 1, Zucker discloses a system for the radial compression of a reversibly compressible endovascular device (ED) prior to deployment (arrangement for loading a self-expanding stent) (abstract), the system comprising: 
the ED (stent 3), wherein the ED comprises a tubular body (body of stent 3 is tubular) (Fig. 8c), wherein the body is expandable between a compressed position and an non-compressed position (Examiner’s note: stent 3 is compressibly loaded into outer tube 6 – paragraph [0122]), the tubular body having an inner surface (inner surface of stent 3), an outer surface (outer surface of stent 3), opposed distal and proximal ED ends (distal and proximal ends of stent 3), and opposed distal and proximal ED openings (openings on the distal end and proximal end – Fig. 8c); 
a delivery sheath (outer tube 6) sized to receive and maintain the ED (stent 3) in the compressed position (paragraph [0122] and Fig. 7c), the delivery sheath (outer tube 6) having a delivery sheath opening having a diameter sized to receive the ED into the delivery sheath in a compressed form (Examiner’s note: the stent 3 can be inserted and compressed within the outer tube 6, as seen in Fig. 1, thus opening 21 is sized to receive stent 3 in the compressed state); 
a push wire (shaft 4) operable to be advanced through the delivery sheath (outer tube 6) independently (shaft 4 can be moved independently – paragraph 
However, Zucker is silent regarding a compressor and a hollow compressor tube. 
As to the above, Styre teaches, in the same field of endeavor, a system for radial compression of an endovascular device (endoprosthesis kit) (abstract) comprising: 
a collapsible compressor (see annotated Fig. 1) (paragraph [00664] and Fig. 1) for compressing the ED (endoprosthesis 13) for reception by the delivery sheath (sheath 15) through the delivery sheath opening (opening of sheath 15 – Fig. 1), wherein the compressor (see annotated Fig. 1) comprises: 
a generally tapered structure (see annotated Fig. 1, which has a tapered shape) defining an interior space (see annotated Fig. 1), the tapered structure (see annotated Fig. 1) comprising distal (see annotated Fig. 1) and proximal compressor ends (see annotated Fig. 1), wherein the proximal compressor end (see annotated Fig. 1) is proximal to the delivery sheath opening (sheath 15) (Examiner’s note: looking at Fig. 2, the proximal end of the compressor is within the sheath 15, and thus is proximal to the opening of sheath 15), wherein the distal compressor end (see annotated Fig. 1) comprises a distal compressor opening (see annotated Fig. 1) sized to receive the ED (endoprosthesis 13 – Fig. 2) in the non-compressed position (paragraph [0065]), wherein the tapered 
a hollow compressor tube (see annotated Fig. 1) attached to the compressor (see annotated Fig. 1) and disposed within the delivery sheath (sheath 15) (Fig. 2), wherein the hollow compressor tube (see annotated Fig. 1) is operable to be advanced proximally through the delivery sheath (sheath 15) (paragraph [0064 – 0065]) to urge the compressor (see annotated Fig. 1) and the ED (endoprosthesis 13) frictionally engaged therein through the delivery sheath opening (opening of sheath 15) to collapse the compressor (see annotated Fig. 1) (paragraph [0064 – 0065]), wherein collapse of the compressor (see annotated Fig. 1) upon reception within the delivery sheath (sheath 15) exerts a radial force upon the ED (endoprosthesis 13) sufficient to compress the ED 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Zucker to incorporate the compressor along with the hollow compressor tube of Strye, for the purpose of allowing the endoprosthesis to be progressively compressed from its deployed state (paragraph [0064] – Strye). Zucker further teaches it would have been obvious to incorporate the tapered compressor in an embodiment utilizing a funnel for the purpose of allowing more flexibility in positioning of the stent within the interior space of the outer shaft (paragraph [0118])
It should be understood that the combination made here is such that the modified device comprises the shaft 4 (Zucker), the hollow compressor tube / compressor, as seen in the annotated Fig. 1 (Strye) is coaxial over the shaft 4, and then the outer tube 6 is coaxial over the hollow compressor tube / compressor as seen in annotated Fig. 1. 
Annotated Figure 1 of Strye

    PNG
    media_image1.png
    388
    1259
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) comprises a proximal compressor opening (see annotated Fig. 1 – Strye)  at the proximal compressor end (see annotated Fig. 1 – Strye), wherein the proximal compressor opening (see annotated Fig. 1 – Strye) is in communication with the hollow compressor tube (see annotated Fig. 1 – Strye) (Examiner’s note: the hollow compressor tube and the compressor are attached).  
Regarding claim 3, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the width of the proximal compressor opening (see annotated Fig. 1 – Strye) is smaller than the radial diameter of the ED (stent 3) when the ED is in the non- compressed position (Fig. 2 – Strye).  
Regarding claim 4, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the push wire (shaft 4) is disposed within the ED (stent 3) through the proximal compressor opening (see annotated Fig. 1 – Strye), and wherein the push wire (shaft 4) is operable to be advanced proximally through the delivery sheath (outer tube 6) (paragraph [0117 – 0118]).  
Regarding claim 5, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) is at least one of a funnel or is reversibly collapsible (Examiner’s note: the compressor, as shown in annotated Fig. 1 (Strye), is collapsed when being reversed through the outer tube 6 (Zucker)).  
Regarding claim 13, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the tapered structure (see 
Regarding claim 14, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the proximal compressor end (see annotated Fig. 1 – Strye) is sized to be received within the delivery sheath (outer tube 6) through the delivery sheath opening (outer tube 6 opening) (Examiner’s note: the compressor of Strye is received within an outer shaft, thus will be received within the outer tube 6 of the modified device).  
Regarding claim 15, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) is sized to be received within the delivery sheath (outer tube 6) when the compressor is in a collapsed position (Examiner’s note: the compressor of Strye is received within an outer shaft, thus will be received within the outer tube 6 of the modified device).  .  
Regarding claim 24, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the ED (stent 3) is a self-expanding ED (abstract).
Regarding claim 25
a delivery catheter (y-connector and introducer sheath (not shown)) comprising proximal and distal delivery catheter openings (see annotated Fig. 7c), wherein the distal delivery catheter opening (see annotated Fig. 7c) is for deploying the ED (stent 3) in to the lumen (Examiner’s note: stent 3 is inserted into the y-connector, where the y-connector is connected to an access sheath, not shown, and ultimately into a lumen of the body – paragraph [0122]), and wherein the proximal delivery catheter opening (see annotated Fig. 7c) is for receiving the ED (stent 3) from the delivery sheath (outer tube 6), wherein the proximal delivery catheter opening (see annotated Fig. 7c) is of a width equal to or greater than the width of the delivery sheath opening (Examiner’s note: outer tube 6 is inserted into the y-connector – paragraph [0122]; thus the width of the y-connector is greater than the width of the outer tube 6); and 
a hub (see annotated Fig. 7c) connected to the proximal delivery catheter opening (see annotated Fig. 7c), the hub (see annotated Fig. 7c) having a hub opening (see annotated Fig. 7c) for receiving the delivery sheath (outer tube 6) in the hub (see annotated Fig. 7c) when the ED (stent 3) is positioned in the delivery sheath (outer tube 6) (paragraph [0122]), and positioning the delivery sheath (outer tube 6) in abutment with the proximal delivery catheter opening (paragraph [0122]), 
wherein the push wire (shaft 4) is operable to be advanced through the delivery catheter (y-connector and introducer sheath (not shown)) to urge the ED (stent 3) through the delivery catheter (y- connector and introducer sheath (not shown)) and out distal delivery catheter opening (Examiner’s note: the outer tube 
Annotated Figure 7c of Zucker

    PNG
    media_image2.png
    390
    592
    media_image2.png
    Greyscale

Regarding claim 30, Zucker discloses a system for the radial compression of a reversibly compressible endovascular device (ED) prior to deployment (arrangement for loading a self-expanding stent) (abstract), the system comprising: 
the ED (stent 3), wherein the ED comprises a tubular body (body of stent 3 is tubular) (Fig. 8c), wherein the body is expandable between a compressed position and an non-compressed position (Examiner’s note: stent 3 is compressibly loaded into outer tube 6 – paragraph [0122]), the tubular body having an inner surface (inner surface of stent 3), an outer surface (outer surface of stent 3), opposed distal and proximal ED ends (distal and proximal ends of 
a delivery catheter (outer tube 6) sized to receive and maintain the ED (stent 3) in the compressed position (paragraph [0122] and Fig. 7c), the delivery catheter (outer tube 6) having proximal and distal delivery catheter ends, and a distal delivery catheter opening at the distal delivery catheter end, wherein the distal delivery catheter opening having a diameter sized to receive the ED into the delivery catheter in a compressed form (Examiner’s note: the stent 3 can be inserted and compressed within the outer tube 6, as seen in Fig. 1, thus opening 21 is sized to receive stent 3 in the compressed state); 
a push wire (shaft 4) operable to be advanced through the delivery catheter (outer tube 6) independently (shaft 4 can be moved independently – paragraph [0116]), wherein the push wire (shaft 4) has a bump member (retainer 5) disposed thereon proximal to the proximal ED end (proximal end or stent 3) (Fig. 7), and wherein the bump member (retainer 5) is configured to abut the ED on the proximal ED end (Examiner’s note: retainer 5 abuts the inner surface of the proximal end of the stent 3 – paragraph [0107]).
However, Zucker is silent regarding a compressor and a hollow compressor tube. 
As to the above, Styre teaches, in the same field of endeavor, a system for radial compression of an endovascular device (endoprosthesis kit) (abstract) comprising: 
a collapsible compressor (see annotated Fig. 1) (paragraph [00664] and Fig. 1) for compressing the ED (endoprosthesis 13) for reception by the delivery 
a generally tapered structure (see annotated Fig. 1, which has a tapered shape) defining an interior space (see annotated Fig. 1), the tapered structure (see annotated Fig. 1) comprising distal (see annotated Fig. 1) and proximal compressor ends (see annotated Fig. 1), wherein the proximal compressor end (see annotated Fig. 1) is proximal to the delivery catheter opening (sheath 15) (Examiner’s note: looking at Fig. 2, the proximal end of the compressor is within the sheath 15, and thus is proximal to the opening of sheath 15), wherein the distal compressor end (see annotated Fig. 1) comprises a distal compressor opening (see annotated Fig. 1) sized to receive the ED (endoprosthesis 13 – Fig. 2) in the non-compressed position (paragraph [0065]), wherein the tapered structure (see annotated Fig. 1) tapers from the distal compressor opening (see annotated Fig. 1) toward the proximal compressor end see annotated Fig. 1) such that the cross section of the interior space diminishes toward the proximal compressor end (Fig. 2), wherein the cross sectional area of the interior space at the proximal compressor end is equal to or less than the cross sectional area of the delivery catheter opening (Examiner’s note: the tapered structure, see annotated Fig. 1, is such that is intended to be retracted within the sheath 15, thus the cross sectional area of the interior space is less than that of the delivery sheath opening), and wherein an interior surface (see annotated Fig. 1) of the tapered structure (see 
a hollow compressor tube (see annotated Fig. 1) attached to the compressor (see annotated Fig. 1) and disposed within the delivery catheter (sheath 15) (Fig. 2), wherein the hollow compressor tube (see annotated Fig. 1) is operable to be advanced proximally through the delivery catheter (sheath 15) (paragraph [0064 – 0065]) to urge the compressor (see annotated Fig. 1) and the ED (endoprosthesis 13) frictionally engaged therein through the delivery catheter opening (opening of sheath 15) to collapse the compressor (see annotated Fig. 1) (paragraph [0064 – 0065]), wherein collapse of the compressor (see annotated Fig. 1) upon reception within the delivery catheter (sheath 15) exerts a radial force upon the ED (endoprosthesis 13) sufficient to compress the ED (endoprosthesis 13) into the compressed position for reception in the delivery catheter (sheath 15) (paragraph [0064 – 0065]); and 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Zucker to incorporate the compressor along with the hollow compressor tube of Strye, for the purpose of allowing the endoprosthesis to be progressively compressed from its deployed state (paragraph [0064]. Zucker further teaches it would have been obvious to incorporate the tapered compressor in an embodiment utilizing a funnel for the purpose of allowing more flexibility in positioning of the stent within the interior space of the outer shaft (paragraph [0118])
It should be understood that the combination made here is such that the modified device comprises the shaft 4 (Zucker), the hollow compressor tube / compressor, as seen in the annotated Fig. 1 (Strye) coaxial over the shaft 4, and then the outer tube 6 coaxial over the hollow compressor tube / compressor as seen in annotated Fig. 1. 
Annotated Figure 1 of Strye

    PNG
    media_image1.png
    388
    1259
    media_image1.png
    Greyscale

Regarding claim 31, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) comprises a proximal compressor opening (see annotated Fig. 1 – Strye)  at the proximal compressor end (see annotated Fig. 1 – Strye), wherein the proximal compressor opening (see annotated Fig. 1 – Strye) is in communication with the hollow compressor tube (see annotated Fig. 1 – Strye) (Examiner’s note: the hollow compressor tube and the compressor are attached).  
Regarding claim 32,
Regarding claim 33, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the push wire (shaft 4) is disposed within the ED (stent 3) through the proximal compressor opening (see annotated Fig. 1 – Strye), and wherein the push wire (shaft 4) is operable to be advanced proximally through the delivery catheter (outer tube 6) (paragraph [0117 – 0118]).  
Regarding claim 34, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) is at least one of a funnel or is reversibly collapsible (Examiner’s note: the compressor, as shown in annotated Fig. 1 (Strye), is collapsed when being reversed through the outer tube 6 (Zucker)).  
Regarding claim 36, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the tapered structure (see annotated Fig. 1 – Strye) comprises a plurality of overlapping tongues (prongs 41, Fig. 1 shows prongs 41 overlapping each other) coupled at the proximal compressor end (see annotated Fig. 1 – Strye), wherein each tongue tapers toward the proximal compressor end (see annotated Fig. 1 – Strye).  
Regarding claim 37,
Regarding claim 38, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) is sized to be received within the delivery catheter (outer tube 6) when the compressor is in a collapsed position (Examiner’s note: the compressor of Strye is received within an outer shaft, thus will be received within the outer tube 6 of the modified device).  .  
Regarding claim 39, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the ED (stent 3) is a self-expanding ED (abstract).
Regarding claim 40, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the bump member (retainer 5) is configured to abut the ED (stent 3) on the proximal ED end to apply a force to the ED to disengage the ED from the compressor (Examiner’s note: when shaft 4 is pushed such that the stent 3 is delivered into the y-connector 17, the retainer will supply a pushing force against the stent 3).  
Regarding claim 41, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the bump member (retainer 5) is configured to apply a force to the ED uniformly (uniform radial force onto the inner circumference of stent 3) on the circumference (inner circumference of stent 3) of the proximal ED opening.  
Regarding claim 42, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the bump member (retainer 5) is configured to abut the ED on the proximal ED end (Examiner’s note: retainer 5 abuts 
Regarding claim 43, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the bump member (retainer 5) is configured to apply the force to the ED uniformly (uniform radial force onto the inner circumference of stent 3) on the circumference of the proximal ED opening (inner circumference of stent 3).
Claims 1, 11, 12, 30, 34, and 35 rejected under 35 U.S.C. 103 as being unpatentable over Zucker (US 20190151067 A1), and further in view of Villareal (US 20160166372).
Regarding claim 1 and 30, Zucker discloses a system for the radial compression of a reversibly compressible endovascular device (ED) prior to deployment (arrangement for loading a self-expanding stent) (abstract), the system comprising: 
the ED (stent 3), wherein the ED comprises a tubular body (body of stent 3 is tubular) (Fig. 8c), wherein the body is expandable between a compressed position and an non-compressed position (Examiner’s note: stent 3 is compressibly loaded into outer tube 6 – paragraph [0122]), the tubular body having an inner surface (inner surface of stent 3), an outer surface (outer surface of stent 3), opposed distal and proximal ED ends (distal and proximal ends of stent 3), and opposed distal and proximal ED openings (openings on the distal end and proximal end – Fig. 8c); 
a delivery sheath (outer tube 6) sized to receive and maintain the ED (stent 3) in the compressed position (paragraph [0122] and Fig. 7c), the delivery sheath (outer tube 6) having a delivery sheath opening having a diameter sized to receive the ED into the delivery sheath in a compressed form (Examiner’s note: the stent 3 can be inserted and compressed within the outer tube 6, as seen in Fig. 1, thus opening 21 is sized to receive stent 3 in the compressed state); 
a push wire (shaft 4) operable to be advanced through the delivery sheath (outer tube 6) independently (shaft 4 can be moved independently – paragraph [0116]), wherein the push wire (shaft 4) has a bump member (retainer 5) disposed thereon proximal to the proximal ED end (proximal end or stent 3) (Fig. 7), and wherein the bump member (retainer 5) is configured to abut the ED on the proximal ED end (Examiner’s note: retainer 5 abuts the inner surface of the proximal end of the stent 3 – paragraph [0107]).
However, Zucker is silent regarding a compressor and a hollow compressor tube. 
As to the above, Villareal teaches, in the same field of endeavor, a system for radial compression of an endovascular device (IVC filter retrieval system) comprising:
a collapsible compressor (see annotated Fig. 4b) for compressing the ED (implant) for reception by the delivery sheath (catheter 50) through the delivery sheath opening (opening of catheter 50), wherein the compressor (see annotated Fig. 4b) comprises: 
a generally tapered structure (see annotated Fig. 4b) defining an interior space (see annotated Fig. 4b), the tapered structure (see 
a hollow compressor tube (see annotated Fig. 4b) attached to the compressor (see annotated Fig. 4b) and disposed within the delivery catheter (catheter 50) (Fig. 2), wherein the hollow compressor tube (see annotated Fig. 4b) is operable to be advanced proximally through the delivery catheter (catheter 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Zucker to incorporate the compressor along with the hollow compressor tube of Villareal for the purpose of assisting in the capture of the endovascular device (paragraph [0034] – Villareal). Zucker further teaches it would have been obvious to incorporate the tapered compressor in an embodiment utilizing a funnel for the purpose of allowing more flexibility in positioning of the stent within the interior space of the outer shaft (paragraph [0118])
It should be understood that the combination made here is such that the modified device comprises the shaft 4 (Zucker), the hollow compressor tube / compressor, as seen in the annotated Fig. 4b (Villareal) coaxial over the shaft 4, and then the outer tube 6 coaxial over the hollow compressor tube / compressor as seen in annotated Fig. 1. 
Annotated Figure 4b of Villareal

    PNG
    media_image3.png
    420
    1034
    media_image3.png
    Greyscale

Regarding claims 11, 12, 34, and 35, the combination of Zucker and Villareal teaches the device above, and the combination further teaches wherein the compressor comprises a metal braided structure (paragraph [0033] – Villareal).  
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the bump member of independent claims 1 and 30 is configured to abut the ED. From a general understanding of the terms "abut" and the specific configuration of the bump member to perform the "bump" function,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be understood that the definition of “abut” with respect to an object, is “to touch or lean on” said object. Further, the “a bump” is only that “a bump”; the word “bump” in this instance is not a verb and produces no “action”. 
Regarding the argument “Villareal fails to recite a bump”, it should be understood that the reference of Villareal is not being relied upon for teach a bump; and is merely used to modify Zucker with the hollow compressor tube.
Regarding the argument of “As neither Zucker nor Styre teaches "wherein the compressor comprises a generally tapered structure... wherein the tapered structure is frictionally engaged with the outer surface of the ED," as recited in independent claims 1 and 30”  AND “Villareal fails to teach wherein the tapered structure is frictionally engaged with the ED”, it should be understood that friction is both a static and dynamic force, meaning relative movement between two touching objects does not have to occur for there to be frictional engagement; a rock sitting on a hill not moving is frictionally engaged with the hill, if it wasn’t then the rock would accelerate to the lowest point. Further still, let’s say the rock was on a flat surface, they are still frictionally engaged, as evidenced by the fact that not just any size force can move the rock. The force needed to move the rock needs to be greater than the frictional force between the rock and the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Andrew P. Restaino/Examiner, Art Unit 3771     

/MELANIE R TYSON/Primary Examiner, Art Unit 3771